Case 2:20-cv-06587-SB-ADS Document 83 Filed 04/09/21 Page 1 of 2 Page ID #:639
Case 2:20-cv-06587-SB-ADS Document 83 Filed 04/09/21 Page 2 of 2 Page ID #:640




 all. Accordingly, the Court treats the Motion as unopposed. See Loc. R. 7-12
 (failure to file an opposition “may be deemed consent” to the relief sought); see
 Pinder v. Emp. Dev. Dep’t, 227 F. Supp. 3d 1123, 1135 (E.D. Cal. 2017) (treating
 the defendants’ arguments on summary judgment as unopposed where the plaintiff
 “largely fail[ed] to confront” those arguments, resulting in “deficiencies” in the
 plaintiff’s submissions).

        In addition, the Court finds that Plaintiff’s arguments for striking
 Nesheiwat’s affirmative defenses satisfy the standard in Federal Rule of Civil
 Procedure 12(f). See Whittlestone, Inc. v. Handi-Craft Co., 618 F.3d 970, 973 (9th
 Cir. 2010) (“The function of a 12(f) motion to strike is to avoid the expenditure of
 time and money that must arise from litigating spurious issues by dispensing with
 those issues prior to trial.”) (citations omitted). As Plaintiff notes, Nesheiwat’s
 affirmative defenses lack factual support, fail as a matter of law, and are—for the
 most part—not proper affirmative defenses. See, e.g., Answer at 33 (“FIRST
 AFFIRMATIVE DEFENSE (Failure to State a Claim Upon Which Relief Can Be
 Granted)”).

        The Court GRANTS Plaintiff’s Motion and strikes Nesheiwat’s affirmative
 defenses. Should Nesheiwat wish to amend his answer, he must first seek
 Plaintiff’s consent or the Court’s leave to do so. Fed. R. Civ. P. 15(a)(2). The
 Court generally reminds Nesheiwat and his counsel of their obligations under
 Federal Rule of Civil Procedure 11.1

          IT IS SO ORDERED.




 1
  In previously denying Nesheiwat’s motion to dismiss, the Court noted that
 Nesheiwat had made a frivolous argument that “troublingly ignore[d] Ninth Circuit
 case law that is directly on point.” Dkt. No. 69. Despite this observation,
 Nesheiwat filed an answer that asserted numerous affirmative defenses that plainly
 are not affirmative defenses (or otherwise are legally deficient).

 CV-90 (12/02)                   CIVIL MINUTES – GENERAL          Initials of Deputy Clerk VPC

                                           2
